PER CURIAM:
Kevin Razzoli, a federal prisoner, appeals the district court’s orders denying his Rule 60(b) motion to reopen his 28 U.S.C.A. § 2241 (West 2006 & Supp.2013) petition and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Razzoli v. Middle Dist. Court Clerk, No. 2:08-cv-00057-JPB-JES (N.D. W. Va. May 28 & June 12, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.